Title: To Thomas Jefferson from Henry Dearborn, 23 January 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department January 23, 1808
                        

                        I have the honor of proposing for your approbation Thomas Irwin to be appointed an Assistant or Chief Clerk at the Factory or Trading house established at Natchitoches Territory of  Orleans.
                  Accept Sir, assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    
                     [Note by Jefferson:]
                     Jan. 23. 08.
                     Approved
                     
                         Th: Jefferson
                     
                  
               